Mr. Justice Baker delivered the opinion of the court: In this case, appellees, having been summoned as garnishees, all made answer, denying that they were indebted to the appellant company. Appellant filed its replication denying that appellees had made true and full discovery, and put in issue the truth of the answers made by them. The issue was found by the trial court in favor of appellees,- and judgment rendered accordingly. The judgment of affirmance by the Appellate Court is final as to the facts, and, being conclusive upon this court, the evidence cannot be reviewed by us. No propositions of law were submitted to the trial court to be held as law in the decision of the case, so as thereby to present questions of law to this, court, hence we cannot do otherwise than affirm the judgment of the Appellate Court. Judgment affirmed.